Citation Nr: 0923730	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disorder, to include recurrent right shoulder dislocations, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a left shoulder 
disorder, to include acromioclavicular joint narrowing, 
claimed as secondary to a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 
1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.  In the November 2005 rating decision, the RO 
confirmed the 20 percent rating previously assigned to the 
service-connected right shoulder disorder; the disability was 
originally granted service connection in a June 1967 rating 
decision.  The Veteran's disagreement with the denial of an 
increased rating led to this appeal.  See 38 C.F.R. § 20.201.  
The Veteran subsequently perfected an appeal of the issue.  
See 38 C.F.R. § 20.200.

The Veteran testified via videoconference before the 
undersigned Acting Veterans Law Judge in May 2009; a 
transcript of that hearing is of record.  

The issue of an increased rating for a right shoulder 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A left shoulder disorder, to include acromioclavicular joint 
narrowing, is not shown to be etiologically related to active 
service, nor was it proximately caused or worsened by the 
Veteran's service-connected right shoulder disorder.  


CONCLUSION OF LAW

A left shoulder disorder, to include acromioclavicular joint 
narrowing, was not incurred during active service, nor is any 
such disorder causally related to or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim for a left shoulder disorder adjudicated in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  The 
Veteran was issued a VCAA notification letter in June 2006, 
which informed him of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter also provided the Veteran 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the August 2006 rating decision on appeal; thus, the VCAA 
notice was timely.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, private and VA medical records, 
and VA examinations.  Additionally, the Veteran was informed 
regarding the elements of direct and secondary service 
connection claims.  The Veteran was issued a copy of the 
amended version of 38 C.F.R. § 3.310 in the May 2007 
supplemental statement of the case.  The case was then 
readjudicated in an April 2009 supplemental statement of the 
case.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that arthritis became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran alleges, in essence, that he has a left shoulder 
injury as a result of overcompensating for his service-
connected right shoulder disorder.  

The Veteran's entrance examination was normal.  However, the 
Veteran's service treatment records showed that he began 
having right shoulder dislocations in August 1963 that 
continued to occur through October 1965.  His separation 
examination in August 1966 noted his history of right 
shoulder dislocations and that he had no current 
complications.  His service treatment records showed no 
history, complaint, or treatment of a left shoulder injury or 
disorder.  

In December 1969 the Veteran had surgery on his right 
shoulder, and he received a temporary evaluation of 100 
percent.  The Veteran had a VA examination in June 1972 that 
showed residuals of the surgery.  In a June 2006 RO hearing, 
the Veteran stated he had received no further treatment for 
his shoulder.  

A June 2005 private medical record stated that the Veteran's 
main problem was his left shoulder pain and that reaching 
laterally caused increased left shoulder pain.  The 
impingement sign was positive on his left shoulder.  The 
Veteran received a left shoulder injection.  The Veteran was 
diagnosed as having axonal neuropathy, bilateral carpal 
tunnel syndrome, bilateral ulnar entrapment syndrome, and 
bilateral supraspinatus syndrome.  

An October 2005 VA examination only assessed the Veteran's 
right shoulder, which was diagnosed as having traumatic 
degenerative joint disease with moderate to severe 
limitations of motion.  X-rays showed that the Veteran's 
right shoulder had a slightly narrowed acromioclavicular 
joint and glenohumeral joint.  There was minimal deformity of 
the lateral aspect of the head of the humerus, which was 
found to be compatible with chronic dislocations.  

A January 2006 VA X-ray taken of the Veteran's left shoulder 
showed that it had mild narrowing without osteophytic change 
involving the acromioclavicular joint.  The glenohumeral 
joint was within normal limits.  

In May 2006, the Veteran's VA physician diagnosed him as 
having degenerative joint disease of his left shoulder, and 
he prescribed Naproxen.  

In the February 2007 RO hearing, the Veteran stated that his 
left shoulder pain and weakness began in March 2005.  The 
Veteran stated that, similarly to his right shoulder 
disorder, he was unable to make sudden movements with his 
left shoulder.  Although the Veteran acknowledged that he had 
not received a nexus opinion, he claimed that the physician 
who performed the operation on his right shoulder in December 
1969 told him that he would eventually have problems with his 
left shoulder as a result of favoring his right shoulder.  

During the Veteran's March 2007 VA examination, the X-rays 
showed his left shoulder had mild degenerative changes of the 
acromioclavicular joint without other significant bony or 
soft tissue abnormalities identified.  The Veteran was 
diagnosed as having left shoulder acromioclavicular joint 
narrowing.  The acromioclavicular arthritis of his left 
shoulder was symptomatic, but the examiner stated that it was 
not likely that the acromioclavicular arthritis of his left 
shoulder was the result of his service-connected right 
shoulder disorder.  The examiner explained that repetitive 
use of the left shoulder, even in cases of overuse, does not 
result in acromioclavicular arthritis.  He stated that it was 
unlikely that the Veteran's left shoulder disorder resulted 
from overuse to compensate for the use of the right upper 
extremity impairment of the shoulder.  

In his May 2007 substantive appeal (VA Form 9), the Veteran 
stated that he favored his right shoulder and put excess 
stress, wear and tear on his left shoulder that is now 
injured.  

During the May 2009 Board hearing, the Veteran acknowledged 
that no physician had found a relationship between his right 
and left shoulder disorders.  


Analysis

The Veteran contends that he has a left shoulder disorder 
related to his service-connected right shoulder disorder.  

Regarding direct and presumptive service connection, it is 
reasonably established that the Veteran has a current left 
shoulder disability.  He has been diagnosed as having 
degenerative joint disease of his left shoulder in May 2006 
and left shoulder acromioclavicular joint narrowing in March 
2007.  There is no evidence, however, that the Veteran had 
any complaints of or treatment for a left shoulder injury in 
service or that arthritis became manifest in the first post-
service year.  See 38 C.F.R. § 3.307, 3.309.  Also, there is 
no competent medical evidence of record indicating that the 
Veteran's current left shoulder disorder is otherwise 
directly related to service.  In the absence of any such 
evidence, there is no basis for awarding service connection 
for a left shoulder disorder on a direct or presumptive 
basis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.307, 3.309.

Regarding secondary service connection, there is again no 
competent medical evidence of record indicating that the 
Veteran's service-connected right shoulder disorder caused or 
aggravated his left shoulder disorder.  Although the Veteran 
contends that his current left shoulder disorder is related 
to his service-connected right shoulder disorder, as a 
layperson, his contentions are not competent evidence of a 
medical causation or nexus.  See Espiritu, supra.

During the March 2007 VA examination, the physician stated 
that it was unlikely that the Veteran's left shoulder 
disorder, acromioclavicular arthritis, resulted from 
compensating for the right shoulder disorder.  In 
furtherance, the examiner concluded that the Veteran's left 
shoulder acromioclavicular arthritis was not likely the 
result of his service-connected right shoulder disorder, 
because repetitive use, such as overuse or compensation, does 
not result in acromioclavicular arthritis.  Given the absence 
of any competent and probative evidence showing that the 
Veteran's left shoulder disorder was caused or aggravated by 
his service connected right shoulder disorder, secondary 
service connection for a left shoulder disorder is not 
warranted.  38 C.F.R. § 3.310(a).  

Therefore, after reviewing the medical opinions of record, 
along with the other relevant evidence in the claims file, 
the Board finds that the preponderance of the medical 
evidence is against a finding that the Veteran has a left 
shoulder disorder that began during or as the result of some 
incident of active duty.  Similarly, his left shoulder 
disorder was not caused or aggravated by his right shoulder 
disorder.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not 
applicable, and service connection for a left shoulder 
disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  


ORDER

Entitlement to service connection for a left shoulder 
disorder, to include acromioclavicular joint narrowing, 
claimed as secondary to a service-connected right shoulder 
disorder, is denied.







REMAND

The most recent VA examination of the Veteran's service 
connected right shoulder was in March 2007.  In January 2009 
the Veteran had acromioplasty, decompression, and Mumford 
procedure on his right shoulder to treat his impingement 
syndrome.  During the May 2009 Board hearing, the Veteran 
stated that his right shoulder disorder had not improved 
since the January 2009 surgery.  

In view of the forgoing, a current VA examination is 
warranted in order to assess the extent of the right shoulder 
disability since the surgery.  38 C.F.R. § 3.327; Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 
3 Vet. App. 480, 482 (1992).  See also 38 C.F.R. § 4.14; 
Esteban, supra.  

Lastly, all VA medical examination and treatment reports and 
any private medical records that have not been obtained, 
which pertain to the Veteran's claim on appeal, must be 
obtained for inclusion in the record.  38 C.F.R. 
§ 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.	All VA medical examination and 
treatment reports and any private 
medical records that have not been 
obtained, which pertain to the 
Veteran's increased rating claim for 
his service-connected right shoulder 
disorder, must be obtained for 
inclusion in the record.

2.	The AMC/RO should afford the Veteran a 
comprehensive VA medical examination 
for the purpose of determining the 
current severity of his service 
connected right shoulder disorder.  The 
claims file should be sent to the 
examiner, and the examiner should 
review the relevant evidence in the 
claims file.  

After obtaining a medical history, the 
clinical examination, and any other 
tests that are deemed necessary, the 
examiner should evaluate the severity 
of the Veteran's right shoulder 
disorder.  In determining the current 
severity of the disability, the 
examiner should complete a range of 
motion study for the right arm.  The 
examiner should state whether it is at 
least as likely as not that there is 
any additional functional loss (i.e., 
additional loss of motion) of the right 
arm due to pain or flare-ups of pain 
supported by adequate objective 
findings, or additional loss of motion 
due to weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  The 
examiner should also determine whether 
there is any impairment of the 
clavicle, or recurrent dislocations of 
the scapulohumeral joint.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.	Thereafter, the Veteran's claim for an 
increased rating for his right shoulder 
disorder must be adjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the rating assigned is not granted to 
the Veteran's satisfaction, he and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.  

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


